Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hardware should be shown. Examiner notes the gamepad, ICUs, cameras and Head Mounted Display must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear to examiner what “s” is and how this relates to the threshold is .6, etc. Examiner looked at the specification but there is no disclosure to what “s” is. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,8,10-14,15,17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erivantcev (20210109606) hereinafter, Erivantcev, in view of Griffin et al (2020/0118420) hereinafter, Griffin. 

In regards to claim 1, Erivantcev teaches a switching method of interactive modes of a head-mounted device (abstract) fig. 1 (107 [0030)), 
wherein the interactive modes of the head-mounted device comprise a gamepad tracking interactive mode [0021] (For example, a handheld device can have a user interface element, such as a touch pad, a button, joystick, etc) and a hand tracking ([0021]  “Alternatively, or in combination, images generated from a camera in a head mounted device can be examined to determine whether the hand is captured in the image. The mode switch can be performed based at least in part on whether or not the hand is captured in the images generated by the camera.”) interactive mode which are able to be switched over each other; the switching method comprising:
 acquiring Six Degree of Freedom (6Dof) tracking data [0021] and Inertial Measurement Unit (IMU) data of a gamepad (fig. 2 (131/119)), the 6Dof tracking data comprising position data and attitude data of the gamepad [0021-0026, [0043]; 
respectively acquiring a standard deviation of the position data (fig. 6 (601-609) [0044-0050, 0056-0060] , 
Erivantcev fails to teach a standard deviation of the attitude data and a standard deviation of accelerometer data in the IMU data; 
However, Griffin teaches a standard deviation of the attitude data and a standard deviation of accelerometer data in the IMU data;[0055]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Erivantcev to further include a standard deviation of the attitude data and a standard deviation of accelerometer data in the IMU data as taught by Griffin in order as more data providing more information provides more accurate control. 
Therefore, Erivantcey in view of Griffin teaches determining whether the standard deviation of the position data, the standard deviation of the attitude data and the standard deviation of the accelerometer data within a first preset duration meet a first preset condition, wherein [0055] Griffin and fig. 6 (601-0603)) Erivantcey .
in cases where the standard deviation of the position data, the standard deviation of the attitude data and the standard deviation of the accelerometer data meet the first preset condition, starting the hand tracking interactive mode; moreover, [0055] Griffin and fig. 6 (601-0603)) Erivantcey.
acquiring the standard deviation of the accelerometer data within a second preset duration in real time, and determining whether the standard deviation of the accelerometer data meets a second preset condition [0055] Griffin and fig. 6 (601-0607)) Erivantcey, wherein
 in cases where the standard deviation of the accelerometer data meets the second preset condition, pausing the hand tracking interactive mode, and starting the gamepad tracking interactive mode [0055] (fig. 6 (609)) Erivantcey.

In regards to claim 14, Erivantcev teaches switching system of interactive modes of a head-mounted device (fig. 1 (107/111 [0030]), the switching system comprising a memory storing instructions and a processor in communication with the memory, wherein the processor is configured to execute the instructions to [0082]:
 acquire 6Dof tracking data [0021] and IMU data [0028-0030] of the gamepad, the 6Dof tracking data comprising position data and attitude data of the gamepad [0023-0025]; 
Erivantcev  fails to teach respectively acquire a standard deviation of the position data, a standard deviation of the attitude data and a standard deviation of accelerometer data in the IMU data; 
However, Griffin teaches respectively acquire a standard deviation of the position data, a standard deviation of the attitude data and a standard deviation of accelerometer data in the IMU data; [0055]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Erivantcev to further include a standard deviation of the attitude data and a standard deviation of accelerometer data in the IMU data as taught by Griffin in order as more data providing more information provides more accurate control. determine whether the standard deviation of the position data, the standard deviation of the attitude data and the standard deviation of the accelerometer data within a first preset duration meet the first preset condition; and
Therefore, Erivantcev in view of Griffin teaches in cases where the standard deviation of the position data, the standard deviation of the attitude data and the standard deviation of the accelerometer data meet the first preset condition, to determine that the gamepad tracking interactive mode is not started, and to start the hand tracking interactive mode (fig. 6 (601-609) [0021-0044]) Erivantcev and [0055] Griffin; 
acquire the standard deviation of the accelerometer data within a second preset duration in real time, determine whether the standard deviation of the accelerometer data meets a second preset condition, and pause the hand tracking interactive mode and start the gamepad tracking interactive mode in cases where the standard deviation of the accelerometer data meets the second preset condition. (fig. 6 (601-609) [0021-0044, 100-113]) Erivantcev and [0055] Griffin;

In regards to claim 2, Erivantcev in view of Griffin teaches switching method of interactive modes of a head-mounted device according to claim 1, wherein determining whether the standard deviation of the position data, the standard deviation of the attitude data and the standard deviation of the accelerometer data within a first preset duration meet a first preset condition comprises: determining whether both the standard deviation of the position data and the standard deviation of the attitude data are less than or equal to a first preset threshold  (fig. 6 (601-609) [0021-0044]) Erivantcev and [0055] Griffin:, and continuing to determine whether the standard deviation of the accelerometer data is less than or equal to a second preset threshold in cases where both the standard deviation of the position data and the standard deviation (fig. 6 (603) Ericantcev),  of the attitude data are less than or equal to the first preset threshold; and in cases where both the standard deviation of the position data and the standard deviation of the attitude data (fig. 6 601-609 multiple iteration Ericantcev and [0055] Griffin) ; are less than or equal to the first preset threshold and the standard deviation of the accelerometer data is less than or equal to the second preset threshold, determining that the first preset condition is met. (fig. 6 601-605 multiple iteration Ericantcev and [0055] Griffin).
2.	In regards to claim 8, Erivantcev in view of Griffin teaches switching method of interactive modes of a head-mounted device according to claim 1, wherein the gamepad tracking interactive mode comprises: connecting a gamepad with the head-mounted device through signals to perform virtual reality interaction through the gamepad [0023] Erivantcev; and the hand tracking interactive mode comprises: acquiring and identifying gesture information and tracking information of a hand to perform virtual reality interaction through the gesture information and the tracking information [0032-0035] Erivantcev.
In regards to claim 10, Erivantcev in view of Griffin teaches switching method of interactive modes of a head-mounted device according to claim 8, wherein at least two gamepad tracking controllers are arranged in the gamepad and used for acquire 6DoF tracking information of the gamepad relative to the head-mounted device in real time; and the gamepad tracking controllers comprise ultrasonic sensors, electromagnetic sensors, optical sensors or 9-axis inertial navigation sensors.(fig. 1 (117 and 119 [0036-0042, 0064] magnometeres) Erivantcev and (fig. 4a and 4b (402-410a/b) [0055] magnetometers Griffin)
In regards to claim 11, Erivantcev in view of Griffin teaches switching method of interactive modes of a head-mounted device according to claim 1, further comprising a default mode setting process, wherein the default mode setting process comprises: setting a default mode as the gamepad tracking interactive mode or the hand tracking interactive mode through a control system connected with the head-mounted device (fig. 1 (141) [0053-0055] Erivantcev; and the control system is further used for controlling switching over the gamepad tracking interactive mode and the hand tracking interactive mode (fig. 6 (601-609) Erivantcev. 
In regards to claim 12, Erivantcev in view of Griffin teaches switching method of interactive modes of a head-mounted device according to claim 11, wherein in cases where the standard deviation of the position data, the standard deviation of the attitude data and the standard deviation of the accelerometer data meet the first preset condition (fig. 6 (601-609) [0021-0044]) Erivantcev and [0055] Griffin;, the control system starts the hand tracking interactive mode and correspondingly stops the gamepad tracking interactive mode; and in cases where the standard deviation of the accelerometer data meets the second preset condition, the control system starts the gamepad tracking interactive mode and correspondingly stops the hand tracking interactive mode (fig. 6 (601-609) [0021-0044]) Erivantcev and [0055] Griffin;
In regards to claim 13, Erivantcev in view of Griffin teaches switching method of interactive modes of a head-mounted device according to claim 1, further comprising: in cases where the standard deviation of the accelerometer data does not meet the second preset condition, continuing to execute the hand tracking interactive mode, and pausing the gamepad tracking interactive mode.(fig. 6 (609)[101-108] Erivantcev in view of [0051-0060] Griffin).
In regards to claim 15, Erivantcev in view of Griffin teaches switching system of interactive modes of a head-mounted device according to claim 14, wherein the processor is configured to execute the instructions to determine whether the standard deviation of the position data, the standard deviation of the attitude data and the standard deviation of the accelerometer data meet the first preset condition in a following manner  (fig. 6 (601-609) [0021-0044]) Erivantcev and [0055] Griffin: determining whether both the standard deviation of the position data and the standard deviation of the attitude data are less than or equal to a first preset threshold or not (fig. 6 (603) Ericantcev), and continuing to determine whether the standard deviation of the accelerometer data is less than or equal to a second preset threshold in cases where the standard deviation of the position data and the standard deviation of the attitude data are less than or equal to the first preset threshold (fig. 6 601-609 multiple iteration Ericantcev and [0055] Griffin) ; and determining that the first preset condition is met in cases where both the standard deviation of the position data and the standard deviation of the attitude data are less than or equal to the first preset threshold and the standard deviation of the accelerometer data is less than or equal to the second preset threshold (fig. 6 601-605 multiple iteration Ericantcev and [0055] Griffin).
In regards to claim 17, Erivantcev in view of Griffin teaches switching system of interactive modes of a head-mounted device according to claim 14 [0027-0028] Ericantcev, wherein the gamepad tracking interactive mode comprises: connecting the gamepad with the head-mounted device through signals to perform virtual reality interaction through the gamepad [0023-0025] Ericantcev; and the hand tracking interactive mode comprises: acquiring and identifying the gesture information and the tracking information of the hand to perform virtual reality interaction through the gesture information and the tracking information [0032-0035].
In regards to claim 19, Erivantcev in view of Griffin teaches switching system of interactive modes of a head-mounted device according to claim 17, wherein at least two gamepad tracking controllers are arranged in the gamepad and configured to acquire 6DoF tracking information of the gamepad relative to the head-mounted device in real time; wherein the gamepad tracking controllers comprise ultrasonic sensors, electromagnetic sensors, optical sensors or 9-axis inertial navigation sensors. .(fig. 1 (117 and 119 [0036-0042, 0064] magnometeres) Erivantcev and (fig. 4a and 4b (402-410a/b) [0055] magnetometers Griffin)
In regards to claim 20, Erivantcev in view of Griffin teaches -transitory computer-readable storage medium, having a computer program stored thereon, wherein the computer program, when executed by a processor, implements the method according to claim 1.(fig. 1 (141) Erivantcev.
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erivantcev (20210109606) hereinafter, Erivantcev, in view of Griffin et al (2020/0118420) hereinafter, Griffin further in view of Balan et al (20170357332) hereinafter, Balan.

In regards to claim 9, Erivantcev and Griffin fail to teach the switching method of interactive modes of a head-mounted device according to claim 8, wherein at least one hand tracking camera and at least two environment tracking cameras are arranged on the head-mounted device; the at least one hand tracking camera are used for capturing the gesture information and the tracking information of the hand, and the at least two environment tracking cameras are used for acquiring 6DoF positioning information of the head-mounted device relative to a physical environment where the head-mounted device is located; and the at least one hand tracking camera and/or the at least two environment tracking cameras comprise depth cameras, binocular infrared cameras, Red Green Blue (RGB) cameras, or monochrome cameras.
However, Balan teaches wherein at least one hand tracking camera and at least two environment tracking cameras are arranged on the head-mounted device (abstract); the at least one hand tracking camera are used for capturing the gesture information and the tracking information of the hand [0010-027] Balan, and the at least two environment tracking cameras are used for acquiring 6DoF [004-008] Balan positioning information of the head-mounted device relative to a physical environment where the head-mounted device is located [0051-0061] Balan; and the at least one hand tracking camera and/or the at least two environment tracking cameras comprise depth cameras, binocular infrared cameras, Red Green Blue (RGB) cameras, or monochrome cameras [0023] Balan.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Erivantcev and Griffin to further include wherein at least one hand tracking camera and at least two environment tracking cameras are arranged on the head-mounted device; the at least one hand tracking camera are used for capturing the gesture information and the tracking information of the hand, and the at least two environment tracking cameras are used for acquiring 6DoF [004-008] Balan positioning information of the head-mounted device relative to a physical environment where the head-mounted device is located; and the at least one hand tracking camera and/or the at least two environment tracking cameras comprise depth cameras, binocular infrared cameras, Red Green Blue (RGB) cameras, or monochrome cameras as taught by Balan in order to provide hardware that can provide an intuitive means of interacting in a mixed reality environment. 
In regards to claim 18, see rational of claim 9, Erivantcev and Griffin in view of Balan teaches the switching system of interactive modes of a head-mounted device according to claim 17, wherein at least one hand tracking camera and at least two environment tracking cameras are arranged on the head-mounted device [0010-027] Balan, the at least one hand tracking camera are used for capturing the gesture information and the tracking information of the hand, and the at least two environment tracking cameras are used for acquiring 6DoF positioning information of the head-mounted device relative to a physical environment where the head-mounted device is located [0051-0061] Balan;; and the at least one hand tracking camera and/or the at least two environment tracking cameras comprise depth cameras, binocular infrared cameras, RGB cameras, or monochrome cameras [0023] Balan..
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694